Citation Nr: 9918763	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
August 1942 and again from June 1945 to February 1946.  The 
record reflects that the veteran was also a prisoner of war 
(POW) from April 1942 to August 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  By that decision, the RO determined that the 
appellant had not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

The Board notes that when the veteran passed away in October 
1993, he had claims of entitlement to service connection for 
avitiminos, beriberi, and post-traumatic stress disorder, 
pending on appeal.  Due to his death, these claims were 
dismissed.  38 C.F.R. § 20.1302 (1998).  Following their 
dismissal, the veteran's wife brought a claim of entitlement 
to accrued benefits, which was denied by the RO in a July 
1994 rating decision.  In August 1995, she filed to reopen 
her claim of entitlement to accrued benefits.  The record 
reflects that in April 1998, the RO granted this claim with 
respect to service connection for ischemic heart disease 
(beriberi).  However, the record does not show whether the RO 
ever addressed the issue of accrued benefits with respect to 
the other alleged disabilities.  This matter is referred to 
the RO for appropriate action.

The Board also notes that in November 1995, the appellant was 
provided with the opportunity for a local hearing.  According 
to a report of contact dated in November 1995, the appellant 
apparently chose not to present testimony at her hearing, but 
rather only inquired as to the status of her claim.  As no 
testimony was presented, there is no transcript of this 
hearing in the record.  However, to ensure that the appellant 
had a full opportunity to present evidence in support of her 
claim, in January 1999, the RO sent a letter to the appellant 
asking if she would like another opportunity for a hearing.  
The appellant responded that she did desire a hearing, and 
the record reflects that the RO sent notification in February 
1999 of the time and date of her hearing.  However, the 
appellant subsequently failed to appear for the hearing.

FINDINGS OF FACT

1.  The veteran died on October [redacted] 1993.

2.  The cause of the veteran's death as shown on the death 
certificate was massive hydrothorax due to bronchogenic 
carcinoma.

3.  At the time of his death, the veteran had no adjudicated 
service-connected disabilities.

4.  In April 1998, the RO granted service connection for 
ischemic heart disease for the purposes of accrued benefits.

5.  There is no competent medical evidence of record of a 
nexus between the cause of the veteran's death, and his 
military service.

6.  There is no competent medical evidence of record of a 
nexus between the service-connected ischemic heart disease 
and the veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  

Service connection can be granted for a malignant tumor, if 
it becomes manifest to a degree of 10 percent or more within 
one year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).  

Presumptive service connection is also available to a 
prisoner of war (POW), detained for 30 days or more, if any 
one of certain chronic diseases is manifested to a 
compensable degree at any time during the veteran's lifetime.  
38 C.F.R. §§ 3.307, 3.309(c) (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Veterans Appeals (Court) to be "one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Factual Background

X-rays of the veteran's chest taken during service in July 
1945 and August 1945 revealed accentuated bronchio-vascular 
markings on both sides, with fine, discrete infiltrates 
running along the border of the left diaphragm that had 
coalesced.  The veteran's heart, great vessels, pleura, and 
diaphragm were all noted to be normal, and the examiner 
concluded that the veteran had thickened bronchio-vascular 
markings that were of no significance.  In a report of 
physical examination conducted in February 1946, the 
veteran's lungs and chest x-rays were reportedly normal.

Notes of medical treatment submitted by Dr. E. show that he 
treated the veteran occasionally from November 1973 to 
February 1993 for complaints of coughing, dizziness, 
exertional dyspnea, and chest pains.

Dr. M., in a March 1985 medical certificate, noted diagnoses 
of cardia beri beri and moderately advanced pulmonary 
tuberculosis.  

In May 1985, a VA examination was conducted.  The examiner 
found accentuation of the pulmonary markings throughout both 
lungs, especially at the bases, with patchy infiltration in 
both mid lung fields, and in both bases associated with 
obliteration of both costophrenic sinuses.  The examiner 
concluded that the findings in both the mid and lower lung 
fields were consistent with a chronic inflammatory process, 
probably in the nature of bronchitis or bronchiectasis, with 
bilateral mid lung and basal pleuropneumonitis.

Treatment records dated between January 1992 and August 1992 
from the Veterans Memorial Medical Center show ongoing 
treatment and hospitalization for small cell carcinoma of the 
lung.  X-rays taken during that time show progression of 
homogenous density at the right lower lung with irregular 
borders.  These records also show ongoing complaints from the 
veteran of coughing, weakness, and loss of appetite.

Another VA examination was conducted in November 1992.  The 
VA examiner diagnosed the veteran with bronchogenic 
carcinoma.

Treatment records of Dr. Cruz show that in October 1993, the 
veteran was admitted to a hospital for treatment of pneumonia 
and congestive heart failure.  X-rays revealed a marked 
homogenous shadow over the right lower lung, noted to 
probably be hydrothorax.

On October [redacted] 1993, the veteran died.  The death certificate 
lists the cause of his death as massive hydrothorax due to 
bronchogenic carcinoma.

After his death, the veteran's wife filed claims of 
entitlement to dependency and indemnity (DIC) compensation 
and accrued benefits.  These claims were denied in a July 
1994 rating decision.  The veteran's wife was notified of 
this decision on August 1, 1994.  

On August 21, 1995, the veteran' wife filed to reopen her 
claims of entitlement to DIC and accrued benefits.  She 
contended that new legislation passed in 1993 regarding POWs 
now entitles her to the benefits she seeks.  The RO 
subsequently denied entitlement to service connection for the 
cause of the veteran's death but granted service connection 
for ischemic heart disease.

Analysis

As noted above, the issue certified for appeal was whether to 
reopen the appellant's previously denied claim of entitlement 
to service connection for the cause of the veteran's death.  
At the time of the filing of that claim, in August 1995, the 
veteran was not service-connected for any disabilities.  
Since that time, the RO granted service connection for 
ischemic heart disease, and awarded the appellant the accrued 
benefits for that disability.  Further, in a July 1998 
supplemental statement of the case, the RO recharacterized 
the appellant's claim as a new claim of entitlement to 
service connection for the cause of the veteran's death.  
Under the circumstances, as service connection has been 
granted for a disability during the pendency of this appeal, 
the Board concurs with the RO that the issue is not whether 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, but is 
instead better characterized as a new claim of entitlement to 
service connection for the cause of the veteran's death.  
Accordingly, it is not necessary that the appellant meet the 
burden of submitting new and material evidence before her 
claim can be considered.

The veteran died on October [redacted] 1993.  The veteran's death 
certificate listed the causes of death as a massive 
hydrothorax, bronchogenic carcinoma.  The appellant contends 
that service connection for the cause of the veteran's death 
is warranted.  She asserts, in essence, that the veteran's 
death was due to a disease incurred in service.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded claim 
under 38 U.S.C.A. § 5107(a).  In order for a claim of service 
connection for the cause of the veteran's death to be well 
grounded, there must be competent evidence of the veteran's 
death; evidence of a disease or injury in service that 
resulted in disability; and medical evidence providing a 
nexus between the veteran's death and service or a service-
connected disability.  See 38 C.F.R. § 3.312; See also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) Epps v. Gober, 126 F. 
3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting definition 
of well-grounded claim set forth in Caluza); and Ramey v. 
Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza analysis to 
death claims).

After reviewing the evidence the Board finds that the 
appellant has not submitted competent medical evidence of a 
nexus between the cause of the veteran's death and either his 
military service or service-connected disability.  As such, 
she has not submitted a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death.  
38 C.F.R. § 3.312; Ramey, 9 Vet. App. at 46.

In this case, the cause of the veteran's death has been 
established by death certificate to be massive hydrothorax 
due to bronchogenic carcinoma.  While the Board recognizes 
that x-rays taken during service showed thickened bronchio-
vascular markings, there is no evidence of any diagnosis of 
bronchogenic carcinoma in service, and the record contains no 
competent medical evidence which establishes a nexus between 
those markings in service and the cause of his death.  
Further, lung cancer was not manifested within the first 
postservice year and bronchogenic carcinoma is not one of the 
named conditions for which presumptive service connection is 
granted for POW's.  38 C.F.R. §§ 3.307, 3.309(c), 3.312.  

The Board has considered whether there may exist a continuity 
of symptomatology sufficient to establish a nexus in this 
case between the cause of the veteran's death and service.  
However, the x-rays of the veteran's chest taken during 
service were taken in July 1945 and August 1945, and the 
examiner found that the thickened bronchio-vascular markings 
were of no significance.  The veteran's service medical 
records are negative for any other findings or complaints of 
symptoms, and upon discharge, his lungs were noted as normal.  
It wasn't until 40 years later, in 1985, that VA x-rays found 
accentuation of the pulmonary markings throughout both lungs, 
especially at the bases, resulting in a diagnosis of a 
chronic inflammatory process, probably in the nature of 
bronchitis or bronchiectasis.  At best, the record does show 
complaints of coughing and dyspnea in 1973, which is still 
almost three decades after service.  Because of the long 
period of time between the veteran's service, and these later 
findings, in addition to the lack of any diagnoses or 
complaints in service or soon after, the Board cannot find 
that a continuity of symptomatology exists so as to establish 
a nexus between the cause of the veteran's death and service.

The Board notes that in April 1998, for the purposes of 
accrued benefits, service connection was granted for ischemic 
heart disease, and assigned a 30 percent disability 
evaluation.  However, after reviewing the record the Board 
can find no competent medical evidence of a nexus between 
ischemic heart disease and the veteran's death.  The Board 
recognizes that shortly before his death, the veteran was 
hospitalized for congestive heart failure.  However, the 
evidence of record clearly shows that the cause of his death 
was massive hydrothorax due to bronchogenic carcinoma.  The 
record is negative for any findings that the veteran's 
ischemic heart disease caused or contributed to his death.

The Board notes the appellant's contentions that a 1993 
change in law regarding POWs should now entitle her to the 
grant of her claims.  See 38 U.S.C.A. § 1112, as amended by 
Public Laws 97-37 and 100-322.  The Board acknowledges that 
these changes did liberalize the provisions regarding 
presumptive service connection for POW's, by providing that 
in the case of a prisoner of war who experienced edema during 
captivity and later developed ischemic heart disease, the 
ischemic heart disease will be considered beriberi heart 
disease for compensation purposes, and will therefore be a 
disease subject to presumptive service connection under 
3.309(c).  The appellant has since been granted her accrued 
benefits regarding the veteran's ischemic heart disease based 
on this very provision.  However, while this provision may 
affect entitlement to service connection for ischemic heart 
disease, it does not affect the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  While the veteran was entitled to service 
connection for ischemic heart disease, the appellant must 
still demonstrate that this service-connected disability 
caused the veteran's death.  Further, because massive 
hydrothorax, bronchogenic carcinoma is still not one of the 
presumptive conditions listed under 38 C.F.R. § 3.307 and 
3.309(c), with regard to this condition, the appellant would 
still have to satisfy the normal criteria for establishing a 
well-grounded claim for service connection.

In summary, because the appellant has not submitted competent 
medical evidence of a nexus between the veteran's death and 
either his service-connected ischemic heart disease or his 
military service, the Board finds that the appellant has 
failed to present a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death.  
Accordingly, the appellant's claim is denied.

Additional Matter

Because the appellant's claim is not well grounded, VA is 
under no further duty to assist in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  VA's duty to 
assist depends upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The 
Board's decision serves to inform the appellant of the kind 
of evidence which would be necessary to make her claim well 
grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

